DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, last line- page 6 lines 1 and 2, filed 09/23/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 4106389 A Walley; Gerald David.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Regarding claim 1 Walley teaches, A device for accommodating and deploying at least one payload on a flying machine, comprising: at least one housing (fig. 3, element 6 launcher), wherein the housing has at least two opposite first side surfaces (see annotated figure 1, two side surfaces) which extend over at least a portion of the length of a payload (fig. 1, element 7 and 8) to be accommodated, wherein the payload to be accommodated is releasably held between the at least two opposite first side surfaces of the housing (fig. 1, element 7 and 8 between sides), wherein the housing is at least partially arranged in a cavity (fig. 1, element 5) on an outer surface of a flying machine (col. 1, lines 57-63), wherein the cavity has at least one outwardly open first opening (see annotated fig. 1, opening), wherein the housing is configured to be at least partially moved out of the cavity for deploying and/or receiving the payload to be accommodated (fig. 1, element 6 partially extended outside cavity), wherein the housing has at least one further side surface which connects the at least two opposite first side surfaces of the housing in the area of the side edge of the at least two opposite first side surfaces located in the direction of an outer surface of the flying machine and wherein the outer surface of the flying machine is configured to be sealed aerodynamically and/or in relation to radar radiation by the further side surface of the housing when the housing is fully housed in the cavity (col. 1, lines 57-63), wherein at least one of the at least two opposite  side  surfaces has at least one closable pressure relief opening, wherein the housing forms an aerodynamic contour of the flying machine (col. 1, lines 57-63); and wherein the housing is configured to allow launching of the payload by using a driving force of the payload and to deflect an exhaust jet of the payload away from the flying machine (col. 2, lines 9-24).
[AltContent: textbox (opening)][AltContent: textbox (Side surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    590
    677
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642